Dismissed and Memorandum Opinion filed January 20, 2005








Dismissed and Memorandum Opinion filed January 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00820-CV
____________
 
JOAN LOFTUS,
Appellant
 
V.
 
VERA
BRANDENBURG, Appellee
 

 
On Appeal from the
County Court
at Law
Waller County, Texas
Trial Court Cause No.
P04-01
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 20, 2004, in the
Estate of John H. Brandenburg, Deceased. 
On January 10, 2005, appellant filed a motion to dismiss the appeal
because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.